FILED
                             NOT FOR PUBLICATION                            OCT 7 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NANCY HOANG LE,                                  No. 11-57151

               Plaintiff - Appellant,            D.C. No. 8:11-cv-01083-AG-AN

  v.
                                                 MEMORANDUM*
BANK OF AMERICA, NA; PRLAP,
INC., Trustee,

               Defendants - Appellees

and

BAC HOME LOANS SERVICING, LP,

               Defendant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Andrew J. Guilford, District Judge, Presiding

                            Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          Nancy Hoang Le appeals pro se from the district court’s judgment

dismissing her foreclosure-related action alleging a violation of Federal Rule of

Civil Procedure 11(b) and various provisions of state law. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal on the basis of res

judicata, Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002), and we

affirm.

      The district court properly dismissed the action as precluded by the doctrine

of res judicata (claim preclusion) because Le alleged claims arising out of the same

loan transaction and related foreclosure proceedings against the same defendant, or

an entity in privity with the current defendants, in two prior federal actions in

which there were final judgments on the merits. See id. at 956-57 (setting forth the

elements of the doctrine of res judicata, and noting that it bars subsequent litigation

of both claims that were raised and that could have been raised in the prior action);

Owens v. Kaiser Found. Health Plan, 244 F.3d 708, 714 (9th Cir. 2001) (unless

otherwise specified, dismissal with prejudice of an action for failure to prosecute

operates as an adjudication on the merits for res judicata purposes).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).




                                           2                                    11-57151
Le’s “Informal Request,” filed November 20, 2013, is denied as moot.

AFFIRMED.




                                 3                                     11-57151